Case: 18-60803      Document: 00514959958         Page: 1    Date Filed: 05/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-60803                             FILED
                                  Summary Calendar                       May 16, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
JAMES C. WALTERS, SR.,

               Plaintiff - Appellant

v.

COUNTRY CREDIT, L.L.C.,

               Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CV-574


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       James C. Walters, Sr. took out several loans from Country Credit
between 2013 and 2016. Finding himself unable to pay, he filed for Chapter 7
relief in the United States Bankruptcy Court for the Southern District of
Mississippi.    In these proceedings, Walters filed an adversary complaint
against Country Credit asserting four claims: (1) breach of contract; (2)



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-60803       Document: 00514959958          Page: 2     Date Filed: 05/16/2019



                                       No. 18-60803
violation of the duty of good faith and fair dealing; (3) fraudulent
misrepresentation; and (4) violation of the Truth in Lending Act’s (TILA)
disclosure requirements.         After the close of discovery, Walters moved for
summary judgment on all claims. Country Credit brought a cross-motion for
summary judgment on the fraud and TILA claims but not on Walters’s breach
of contract and breach of the implied duty of good faith and fair dealing claims.
The bankruptcy court recommended 1 granting Country Credit summary
judgment on the fraud and TILA claims and denying all of Walters’s summary
judgment motions. The bankruptcy court noted that it would schedule a status
conference for the resolution of the remaining breach of contract and breach of
the implied duty of good faith and fair dealing claims pending the district
court’s de novo review.
       The district court affirmed the bankruptcy court’s recommendation in its
entirety, denying all of Walters’s summary judgment motions and granting
Country Credit’s summary judgment motions on the fraud and TILA claims.
Consequently, the bankruptcy court still had to resolve the remaining breach
of contract and breach of the implied duty of good faith and fair dealing claims.
Rather than adjudicating these claims in the bankruptcy court or seeking Rule
54(b) certification from the district court, less than two weeks after the district
court’s order, Walters filed a notice of appeal to this court.
       Walters, asserting 28 U.S.C. § 1291 as the basis for jurisdiction, argues
before this court that the district court erroneously granted Country Credit’s
summary judgment motions and denied his own summary judgment motions.



       1 The bankruptcy court found that it lacked jurisdiction to grant final relief here
because Walters’s claims against Country Credit in the adversary proceeding “are not created
by virtue of Title 11” and are thus non-core. Accordingly, the bankruptcy court submitted its
proposed findings of fact and conclusions of law to the district court for consideration. See 28
U.S.C. § 157(c)(1).

                                               2
    Case: 18-60803     Document: 00514959958    Page: 3   Date Filed: 05/16/2019



                                 No. 18-60803
Country Credit responds to the merits of Walters’s arguments, but also argues
that this court lacks jurisdiction at this time because no final judgment has
been entered in this case. Since we agree with Country Credit that we have
no jurisdiction for the reasons set out below, we will not address the parties’
merits arguments.
      “Under 28 U.S.C. § 1291, we have jurisdiction only over ‘final’ decisions.”
Cooper v. Brown, 844 F.3d 517, 526 (5th Cir. 2016). In this case there is no
final judgment over which we may assert jurisdiction. Walters’s breach of
contract and breach of the implied duty of good faith claims remain pending.
Because all claims presented by Walters in this case have not been adjudicated,
this appeal is interlocutory in nature. Consequently, we lack jurisdiction and
the case is dismissed without prejudice. See 28 U.S.C. § 1291; Fed. R. Civ. P.
54(b); see also Matter of Wood and Locker, Inc., 868 F.2d 139, 144 (5th Cir.
1989) (holding in the analogous 28 U.S.C. § 158(d) context that “no appeal may
be taken from a bankruptcy court [partial summary judgment] order that
adjudicates fewer than all of the claims . . . in an adversary proceeding absent
Rule 54(b) certification”).
                                  APPEAL DISMISSED; CASE REMANDED.




                                       3